                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:16-cr-209-MOC-DSC-3

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
TORMEKA GRAVES,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 142), and on his Motion to Appoint Counsel, (Doc. No.

143). Defendant seeks release based on the COVID-19 pandemic and the fact that he purportedly

suffers from medical conditions that make him susceptible to contracting the virus. Id.

       By its terms, 18 U.S.C. § 3582(c)(1)(A)(i) authorizes criminal defendants to request

compassionate release from imprisonment based on “extraordinary and compelling reasons.” But

before doing so, they must at least ask the Bureau of Prisons to do so on their behalf and give the

Bureau thirty days to respond. See United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Here,

because Defendant has not presented anything to demonstrate that he has first exhausted

administrative remedies provided by the Bureau, the Court declines to exercise any discretion it

may have to modify his term of imprisonment at this time. See, e.g., United States v. Vigna, No.

16-CR-786, 2020 WL 1900495, at *6 (S.D.N.Y. Apr. 17, 2020) (declining to address the

exhaustion question and requiring a defendant to file a compassionate release request with the

Bureau).

                                            ORDER




     Case 3:16-cr-00209-MOC-DSC Document 144 Filed 10/06/20 Page 1 of 2
       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 142), is DENIED without prejudice to refile his motion

and show that he has first exhausted his administrative remedies. Furthermore, Defendant’s

Motion to Appoint Counsel, (Doc. No. 143), is DENIED, as he has no constitutional right to

counsel in bringing a compassionate release motion.

                                           Signed: October 6, 2020




     Case 3:16-cr-00209-MOC-DSC Document 144 Filed 10/06/20 Page 2 of 2
